 

October l, 2018 F § g F g

To: The Honorable Brendon L. Shannon 201 3 UCT "3 AH mg 2 f

C/O Office of the Clerk of the Bankruptcy Court ~_, `.._ ,`,
824 N. Market street 3rdF100r t _ ;~ §`Lii" z .; _
Wilmington, DE 19801 ‘ ’ '»“ ' "

 

From: Danny Loy King

Claim No. 555 against M & G Polymers USA, LLC
Case No. 17-12268

RE: M & G USA Corporation, et al.,

Chapter ll, Case No. 17-12307 (BLS)

Notice of Hearing to consider Approval of Disclosure Statement

for Joint Plan of Liquidation of the U.S. Debtors and Debtors in Possession.
Notice Date: September 5 , 2018

Response and Objection to the Approval of the Disclosure Statement

for the Joint Plan of Liquidation.

Dear Honorable Judge Shannon:

I, Danny Loy King, object to the Disclosure Statement and the "Plan", filed 09/05/18, and request that the
Chapter ll cases be moved to Chapter 7 and a payment plan be created for the claimants.

The following are but a few of my reasons for objecting:

l.

In order to proceed with the Chapter ll cases, there must be a level of trust in the Debtors’ Disclosure
Statement and Plan. Good corporate governance dictates the inclusion of financial transparency:
current and accurate financial information. An example would be ~ How much money is in the
reserved escrow account for the General Unsecured claimants? In a cursory reading of the Plan, I
found $220 million. But in subsequent readings I found that the deposits into that account could be as
little as $50 million. The money put into the escrow account for the Holders of an unsecured claim is
not evident. In addition, when you add the $70 million for the Bancomext debt agreement, the
General Unsecured fimd becomes not fixed for distribution and tax purposes by creating an
inequitable and unfair process for pro rata allocation. If the Plan’s success turns on uncertain and
speculative litigation, it is not feasible, because success is only possible, not reasonably likely.
Global Conglomerates are commonplace today but they still ethically require good corporate
governance through financial transparency. The strategy of financial concealment through financial
"Complexity" is not appropriate in this day and age. But, transparency of this plan is not complex, it
is actually simple:

0 How much money is in the escrow account for the General Unsecured Claims as of the filing
date of 09/05/18?

¢ This information needs to be in the Plan. This is an example of how the trust has been broken.
Even if a corporation inserts into the plan the words like "this plan has not been audited"
(refer to page 5 of the Plan) or "cannot and do not confirm all statements" (refer to page 65 to
66 of the Plan), the Debtors still have a fiduciary duty to provide current and accurate
information

¢ What has been presented is a glossing of the truth with no verifiable substance, thereby
making this Disclosure Statement and Plan "Not Feasible".

 

2. The major point is the involvement of Marco Ghisolfi’s in any of the 3 proposed Corporate
Purchasers of the Corpus Christi Plant and the formation of Corpus Christi Polymers LLC. Would
there be profiteering on the Chapter ll Bankruptcy settlements to enable financing for other
ventures?

3. The Plan is not presented in good faith:

i. The General Unsecured Claims class, the class housing the pension annuities for multiple
M&G Corporations, would be under the control of the Litigation Trust and the Litigation
Trustee, and would be liable for all fees and expenses, the hiring of any assistance, taxes due
on interest accrued and any other taxes, contingent liabilities of the Trust and to maintain the
value of the assets of the Trust and Administration expenses, all without limitation (refer to
page 37 to 38 of the Plan).

The 2.4% to 5% payout for the General Unsecured Claims, which includes the pension annuities, is a
real tragedy, but by having no limitation on collecting the above expenses by the Litigation Trustee, a
pensioner could be billed $10,000 or more just to cover the Trust expenses. This would be
devastating This would be profiteering nom the retirees versus paying the retirees what they are due.
This would make the Plan "Not Feasible".

ii. The Litigation Trust should ethically and in good faith contain financial controls that provide
transparency. The Litigation Trustee has little to no oversight and may setup multiple
accounts and sub-accounts; including, multiple Trusts and sub-Trusts, which may have a
separate legal existence (refer to page 36 of the Plan). The Litigation Trustee "to the extent
reasonably necessary can conduct trade or business" to protect Trust Assets (refer to page 36
of the Plan), and do so without oversight Therefore, there is an incentive to "retain" the Trust
Assets as long as possible, and the Plan states payments will take a “long time”. Also, there
is reference to issuance of new Equity Interests for the Litigation Trust (refer to page 39 of

' the Plan). The appointment of the Litigation Trustee should be Independent and not chosen
by the Debtors (refer to page 39 of the Plan). Page 36 to 42 of the Plan should be rewritten
giving credence to transparency and oversight.

Recommendation: l recommend that the Chapter ll cases be moved to Chapter 7 due to unreliable
financial reporting and unprofessional conduct. Examples of mismanagement include but are not limited
to risky investments and loans, inability to complete maj or projects on time and on budget, changing
major projects in mid-stream resulting in multiple Chapter ll, lack of trust in the Debtors, lack of Good
Faith in business practices, and risk to U.S. taxpayers and workers. I do not want to misuse the Court's
time with excessive reviewing of the Disclosure Statement and Plan; a process that can be lengthy and
costly. Chapter 7 Liquidation and a single Pa@ Plan will be sufficient

Date; 10/1/18 <:-.._.`,,/A_

Danny Loy I(ing J

 

